DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments dated 09/20/2022 have been received and considered.  Applicant’s arguments with respect the rejections made to claims 1 and 8 under U.S.C. 102 have been considered and are considered persuasive.  Additionally, because the applicant has stated that these steps are not conditional, they will not be considered as such.  They will be considered mandatory in completing the methodology step, and the rejections under U.S.C. 102 have been withdrawn.
Applicant’s arguments regarding the rejections to the claims under U.S.C. 103 have been considered but are found unpersuasive.  Additionally, a number of the arguments contained within regarding the applicability of the previously cited art were contained in previous amendments, and addressed in previous office action.  For response to the arguments, please refer to previous office actions.  Responses to such arguments have been provided below for reference.
In general, many of the amendments to the claims have specified the specific situation that the vehicle is in when the determination is made.  The vehicle is stopped and waiting in a line of vehicles.  These limitations are broader than may be intended.  For example, a vehicle that pulls into an intersection and then stops while waiting for oncoming traffic to pass so it can turn left, while cars are waiting behind it, could be considered to be in this situation.  A car waiting with no cars ahead of it, but cars behind it, could be considered to be in this situation.  	Applicant’s argument that Caballero and Izumi can only be combined with impermissible hindsight on page 11 is not found persuasive.  Izumi shows determining whether a vehicle can make a turn while a light is green, and suggesting to pull to a new start position when the light cannot be made.  Caballero is referred to for the vehicle being autonomous (which is a commonly known technique), and for determining if a vehicle can make it through a light at a stopped state in a row of vehicles (showing that predicting traffic patterns is possible in prior art, and determining if vehicles can make it through the light is not new).  Additionally, these steps are commonly performed by ordinary drivers every day.  A driver sitting in a long line at red light might expect that they will not be able to drive through the next green light, and may not accelerate fully when traffic begins moving.  When traffic begins to creep forward, they may do so as well to another stopping position.  This is not to say that no art is necessary for the rejection, but just to state that a rationale for such behavior would not be impermissible hindsight. The fact that Caballero is silent regarding what happens with cars that do not make it through the light is moot, as Caballero is not being relied upon for those limitations.  Caballero is purely relied upon for the determining steps, and the determining during certain situations.
The arguments regarding Pedlar not teaching vehicles being caused to creep forward with a driving force corresponding to an accelerator pedal not being pressed is found unpersuasive.  Applicant argues that Pedlar’s device requires that the brake pedal be pressed in order to move the vehicle.  However, the rejection clearly states that Pedlar teaches at [0003] that it is common and useful to creep forward in heavy traffic to creep forward with an automatic transmission merely by releasing the foot brake, which is the sort of motion the limitation describes.  Additionally, Pedlar teaches a system to recreate this kind of motion in a manual transmission vehicle.  The type of motion, whether or not it is movement that requires an accelerator pedal not being pressed, is clearly corresponding to such force, which is what the limitation requires.  The purpose of the citation is to show that it is documented that such types of movement are known and useful in certain situations, and therefore it would obvious for it to be the chosen type of moving to the line.  This is another situation in which ordinary drivers drive with this type of force frequently.  Applicant’s arguments that Pedlar cannot be relied on because it is not an autonomous system is moot as Pedlar is not relied upon for that aspect.  Cabellero De Ita is relied upon for that aspect.  The examiner’s motivation statements have been updated so that they are clarified below in light of the applicant’s arguments, but the citations have remained the same, as they are considered sufficient to address the limitations.

Previous response to arguments dated 03/07/2022
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. The examiner notes that many of the arguments provided in the response are identical to arguments in the first response dated 10/06/2021, and that those arguments are in some pages expanded upon.  Those arguments were addressed in the previous office action, but are included directly below for reference.  The examiner notes that there are new arguments (the expanded upon arguments) on pages 3-4 and 6-7.  Those arguments are addressed after the referenced response to the previous arguments.
Arguments to previous office action:
The examiner believes from the arguments that the main arguments for claims 1, 8, and 10 are that Izumi does not actually teach creeping forward to a new starting position, and Yamada does not teach traffic determining while waiting in a row of vehicles.  Regarding the former, at paragraphs [0069-0070] it is stated that in response to determining the vehicle will not make it through the intersection the message can be given “Because it will be a red light, please stop slowly in front of the intersection while paying attention to the vehicles behind”.  This would meet the qualifications for notifying the user to creep forward to a start position for a next signal light.  This would be combinable with an autonomous vehicle system (Fujita) to have the vehicle do the task instead of just asking the user do the task.  The overall goal is that the same task be complete.
Regarding Yamada, it is argued that while Yamada does determine whether or not the vehicle can make it through the intersection, it is not technically waiting and that the vehicle is approaching the intersection. Yamada does teach determining whether or not waiting vehicles will be able to make it through an intersection.  At [0052] the device determines whether all waiting vehicles can pass within the period of the next green light.  It does this so that it can determine if the host vehicle will make it as well, but it still teaches determining if waiting vehicles could make it through the intersection.  Additionally, the examiner argues that even if Yamada does not teach this it would be obvious that the method apply to vehicles waiting at intersections and not just approaching them.  If a driver or program operating a vehicle knew that they were or weren’t going to make it through an intersection, they would be able to accelerate and brake more effectively, reducing the chances of accidents.  This would be true whether or not the driver or program was starting from a moving (approaching) or stationary (waiting) viewpoint.
Response to new arguments dated 12/13/2021 (Pages 3-4, and 6-7)
The argument that Izumi does not teach that the vehicle is waiting in a row of vehicles to make the turn is moot, as Izumi is not relied upon for that aspect.  Yamada is relied upon for that aspect.  However, it should be noted that “waiting in a line of vehicle to turn” does not necessitate that the vehicle is not moving.  Vehicles traveling towards a turn in a line could be considered to be “waiting to make a turn”.  This would be a particularly reasonable interpretation if the vehicles were moving slower than traffic normally dictates, but even moving at a speed limit, the interpretation would not be unreasonable.  If it is the applicant’s intention that the vehicle be at a stopped state at the beginning of the process, language that definitively states that might assist in distancing the claims from the prior art.
The argument that Izumi does not teach creeping forward to a stop point is not found persuasive.  “Creeping forward” would just mean that the car advances forward slowly.  A vehicle that comes to a gentle stop at a line could be considered to have “creeped forward towards the line”, especially at the end.  A slow stop would include a portion where the vehicle is traveling slowly, which would be creeping.  If it is the applicant’s intention that the vehicle start moving from a stopped position and drive slowly until stopping, then language that more definitively states that might assist in distancing the claims from the prior art.
The argument that Yamada is silent regarding the vehicle creeping forward is moot, as Yamada is not relied upon for that claim element.
Pages 3-4 of the previous office action does not claim that Yamada disclosed determining whether vehicles can turn at an intersection, only pass through.
The argument that Yamada uses a timetable that only utilizes total length of waiting vehicles and distances between them and therefore would not be combinable with Izumi is not found persuasive.  As shown in the office action, there are other factors, such as the remaining time of a traffic light, and the distance to the intersection.  Also of note, is that the other factors, such as vehicles driving the other way that block a turn, are not factored into the claims.  A vehicle could make a left turn at an intersection that provides left turns with a right of way, blocking traffic in the other direction.  In such a scenario, a left turn would play out much like driving straight through an intersection, which is a scenario where Yamada would be very combinable with Izumi.
Additionally, as stated above with Izumi, a vehicle could be waiting to make a left turn as it approaches an intersection or is moving, especially if it were driving at a speed below the speed limit.  If there are other vehicles ahead of the host vehicle impeding the movement of the host vehicle, the term “waiting” could be applied very reasonably.  As such, it is considered that Yamada is “waiting” to pass through the intersection because it will have to allow the vehicles in front to pass first, and it may have to slow or stop to accommodate them.  Language that reflects the applicant’s intention that the vehicle be stopped at a light while waiting might assist in distancing the claims from the prior art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Izumi et al (JP 2017058774 A), hereafter known as Izumi, in light of Caballero De Ita et al (US pub 2018/0126995 A1), hereafter known as Caballero De Ita, in light of Pedlar et al, (US Pub 2017/0072943 A1), hereafter known as Pedlar .

For Claim 1, Izumi teaches A control method for providing instructions to a host vehicle, the control method comprising: ([0001-0004])
determining whether or not the host vehicle can make a right turn while a signal light is still green at a time of the right turn is to be made, while the host vehicle in a left side of the road is at an intersection during travel under while driving; and ([0067-0068])
notifying the host vehicle to creep forward to a start position in front of the intersection for starting at a next time the signal light is green upon determining the right turn cannot be made.  ([0067-0070])
Izumi does not teach wherein the vehicle is autonomously driven,
That the vehicle is waiting in a row of vehicles or,
The vehicle is driving on the right side of the road and turns left
that the determining occurs while the vehicle is waiting in a row of vehicles in a stopped state or that the vehicle creep forward from a stopped state to a start position,
or the vehicle being caused to creep forward with a driving force corresponding to an accelerator pedal not being pressed.
Cabellero De Ita, however, does teach wherein the vehicle is autonomously driven, ([0013])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s traffic navigation method with Cabellero De Ita’s use of autonomous vehicles navigating traffic situations because autonomous vehicles are potentially a very useful way to transport people, and being that traffic situations are among the most complex or dangerous while driving, it would be useful to give every analysis or estimation tool possible to autonomous vehicles to increase safety and efficiency of the vehicle.
Cabellero De Ita, however, does teach That the vehicle is waiting in a row of vehicles or, ([0023], Figure 2, the system applies for all three vehicles, and they are all waiting)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s vehicle control system with Cabellero De Ita’s use of determining if waiting vehicles can make it through the next cycle because when cars are waiting at an intersection, if the traffic is sufficiently congested, not all waiting cars will make it through the intersection in one traffic cycle.  Therefore, it would be useful for the vehicle to know if it should accelerate as if it will make it through the intersection, or drive slower in preparation of braking before getting through the intersection.
Caballero De Ita, however does teach that a determination of whether the vehicle can make it through the intersection occurs while waiting in a row of vehicles in a stopped state and that the vehicle begin moving from a stopped state. (Figure 2, Figure 5, [0020], [0021], [0025], [0032-0036].  The server determines which vehicles can make it through the stoplight during the next green signal.  Also notably, the vehicle assigns accelerations to the vehicles as part of the determination.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Izumi and Caballero De Ita to modify Izumi that the determining occurs while the vehicle is waiting in a row of vehicles in a stopped state or that the vehicle creep forward from a stopped state to a start position.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the decision of knowing whether or not a vehicle could make it through an intersection would be useful whether approaching the intersection, or waiting stopped in line.  A person who is stopped would find the determination valuable because they would not have to accelerate quickly or tailgate hoping to get into the intersection, they could comfortably drive slowly until stopped again.  Also, while Izumi uses a velocity equation to determine if the vehicle could reach the light before it turns red, one could use an assumed or estimated velocity to apply to Izumi’s equation.  Caballero provides an acceleration (which could directly relate to velocity of the vehicle) to the vehicle, and while this is given to all the vehicles such that they are synchronized, an estimated value for velocity could also be used.  Additionally, in this situation, the limitation that the vehicle creep forward from a stopped state to a new starting point could be obvious whether the vehicles are moving or not after determining that the vehicle will not make it through the light.  If that determination is made, the vehicle will eventually be stopped by a red light at the intersection line, or a vehicle stopping in front of it.  In those situations, it would be obvious not to not run a red light or collide with a preceding vehicle.  Additionally it would be obvious to creep forward from that stopped state because the vehicle is not going to make it through the intersection.  The speed of the vehicle is not relevant to where the vehicle will eventually stop when the light turns red, so moving slowly forward could prevent jarring starts and stops, and would be safer overall.
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.
	Pedlar, however, does teach the vehicle being caused to creep forward with a driving force corresponding to an accelerator pedal not being pressed. ([0003] shows that it is common in automatic transmissions that the vehicle creep forward by simply releasing the foot brake, and that this is a useful way to gently move forward, especially in traffic.  [0008] shows attempts to recreate this with other types of vehicles, but here Pedlar’s assertion of this being a known art is used, and it is additionally present in many common vehicles sold on the market.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s traffic determination method with Pedlar’s teaching of creeping being useful and use of creeping in a way to mimic removing a foot from the pedal with automatic transmission such that that be the way that the car repositions itself for the next traffic light.  It would be obvious to creep forward in this way, because creeping in this manner is a gentle and slow method of moving forward, it is unlikely to cause unexpected changes in velocity that could cause accidents, and it is useful in heavy traffic for precise maneuvering.  

Claims 3-5, and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Izumi, in light of Caballero De Ita, in light of Pedlar in light of Yamada et al (JP 2009025902 A) et al, hereafter known as Yamada .

For Claim 3, modified Izumi teaches The control method according to claim 1, 
Izumi does not teach wherein the determining of whether or not the host vehicle can make the left turn while the signal light is still green at the time is determined based on a number of other vehicles present between the intersection and the host vehicle.  
Yamada, however, does teach wherein the determining of whether or not the host vehicle can pass the intersection while the signal light is still green at the time is determined based on a number of other vehicles present between the intersection and the host vehicle.  ( [0048-0050].  The number of vehicles factors into the calculation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s vehicle navigation system with Yamada’s use of counting vehicles as part of determining whether the vehicle can make it through the next turn cycle because as the number of vehicles increase, the time it will take to get through the intersection will increase, thus making it less likely to make it through the intersection in the turn cycle.  This is useful so that the vehicle knows not to accelerate to a normal driving speed if it will have to stop again.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.




For Claim 4, modified Izumi teaches The control method according to claim 1, 
Izumi does not teach wherein the determining of whether or not the host vehicle can make the left turn while the signal light is still green at the time is determined based on a remaining time of illumination of the signal light being green.  
Yamada, however, does teach wherein the determining of whether or not the host vehicle can make it through the intersection while the signal light is still green at the time is determined based on a remaining time of illumination of the signal light being green.  ([0048-0053].  The time of green signals factors into the calculation)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s vehicle navigation system with Yamada’s use of considering time of illumination as part of determining whether the vehicle can make it through the next turn cycle because as the time of a green signal decreases, it less likely to make it through the intersection in the turn cycle.  This is useful so that the vehicle knows not to accelerate to a normal driving speed if it will have to stop again.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.

For Claim 5, modified Izumi teaches The control method according to claim 1, 
Izumi does not teach wherein: the determining of whether or not the host vehicle can make the left turn while the signal light is still green at the time is determined based on a distance from the intersection to the host vehicle.  
Yamada, however, does teach wherein: the determining of whether or not the host vehicle can make it through the intersection while the signal light is still green at the time is determined based on a distance from the intersection to the host vehicle.  ([0048-0050].  The distance from the intersection to the vehicle factors into the calculation)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s vehicle navigation system with Yamada’s use of considering distance to the intersection as part of determining whether the vehicle can make it through the next turn cycle because as the distance to the intersection increases, it less likely to make it through the intersection in the turn cycle.  This is useful so that the vehicle knows not to accelerate to a normal driving speed if it will have to stop again.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.


For Claim 8, Izumi teaches A control method for providing instructions to a vehicle, the control method comprising:  ([0001-0004])
determining whether or not the host vehicle can make a right turn while a signal light is still green at a time of the right turn is to be made by the host vehicle traveling in a left side of the road at an intersection while driving at an intersection; ([0067-0068])
causing the host vehicle to approach the intersection with a first driving force and executing the right turn upon determining the right turn can be made; and ([0067-0070], Figure 5)
causing the host vehicle to move forward with a second driving force, which is lower than the first driving force, to a start position in front of the intersection for starting at a next green signal light upon determining the turn across the oncoming traffic cannot be made; and ([0067-0070], Figure 5)
Izumi does not teach wherein the vehicle is autonomously driven,
That the vehicle is waiting in a row of vehicles or,
The vehicle is driving on the right side of the road and turns left
that the determining occurs while the vehicle is waiting in a row of vehicles in a stopped state or that the vehicle creep forward from a stopped state to a start position,
or causing the host vehicle to creep forward from a stopped state to the start position in front of the intersection for starting at a next green signal light with the second driving force upon determining the host vehicle is waiting in a row of vehicles in a stopped state in a row of vehicles before making the right turn at the intersection and cannot make the right turn while the signal light is still green at a time of the right turn or the left turn, the second driving force corresponding to an accelerator pedal not being pressed.
Yamada, however, does teach determining if the intersection can be traveled through while causing the host vehicle to creep forward to the start position for starting at a next green signal light with the second driving force upon determining the host vehicle is waiting in a row of vehicles to make it through the intersection and cannot make it through the intersection while the signal light is still green. ([0048-0057])
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s vehicle control system with Yamada’s use of having the vehicle advance to another waiting position when waiting at an intersection and does not get through an intersection through one turn cycle because the lane will be clear in front of the vehicle, and it would be beneficial in getting through the intersection to be as far forward as possible when the light turns green again.
Cabellero De Ita, however, does teach wherein the vehicle is autonomously driven, ([0013])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Izumi’s traffic navigation method with Cabellero De Ita’s use of autonomous vehicles navigating traffic situations because autonomous vehicles are potentially a very useful way to transport people, and being that traffic situations are among the most complex or dangerous while driving, it would be useful to give every analysis or estimation tool possible to autonomous vehicles to increase safety and efficiency of the vehicle.
Cabellero De Ita, however, does teach That the vehicle is waiting in a row of vehicles or, ([0023], Figure 2, the system applies for all three vehicles, and they are all waiting)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s vehicle control system with Cabellero De Ita’s use of determining if waiting vehicles can make it through the next cycle because when cars are waiting at an intersection, if the traffic is sufficiently congested, not all waiting cars will make it through the intersection in one traffic cycle.  Therefore, it would be useful for the vehicle to know if it should accelerate as if it will make it through the intersection, or drive slower in preparation of braking before getting through the intersection.
Caballero De Ita, however does teach that a determination of whether the vehicle can make it through the intersection occurs while waiting in a row of vehicles in a stopped state and that the vehicle begin moving from a stopped state. (Figure 2, Figure 5, [0020], [0021], [0025], [0032-0036].  The server determines which vehicles can make it through the stoplight during the next green signal.  Also notably, the vehicle assigns accelerations to the vehicles as part of the determination.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Izumi and Caballero De Ita to modify Izumi’s traffic navigation method such that the determining occurs while the vehicle is waiting in a row of vehicles in a stopped state or that the vehicle creep forward from a stopped state to a start position.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the decision of knowing whether or not a vehicle could make it through an intersection would be useful whether approaching the intersection, or waiting stopped in line.  A person who is stopped would find the determination valuable because they would not have to accelerate quickly or tailgate hoping to get into the intersection, they could comfortably drive slowly until stopped again.  Also, while Izumi uses a velocity equation to determine if the vehicle could reach the light before it turns red, one could use an assumed or estimated velocity to apply to Izumi’s equation.  Caballero provides an acceleration (which could directly relate to velocity of the vehicle) to the vehicle, and while this is given to all the vehicles such that they are synchronized, an estimated value for velocity could also be used.  Additionally, in this situation, the limitation that the vehicle creep forward from a stopped state to a new starting point could be obvious whether the vehicles are moving or not after determining that the vehicle will not make it through the light.  If that determination is made, the vehicle will eventually be stopped by a red light at the intersection line, or a vehicle stopping in front of it.  In those situations, it would be obvious not to not run a red light or collide with a preceding vehicle.  Additionally it would be obvious to creep forward from that stopped state because the vehicle is not going to make it through the intersection.  The speed of the vehicle is not relevant to where the vehicle will eventually stop when the light turns red, so moving slowly forward could prevent jarring starts and stops, and would be safer overall.
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.
	Pedlar, however, does teach the use of a second driving force (creeping) corresponding to an accelerator pedal not being pressed. ([0003] shows that it is common in automatic transmissions that the vehicle creep forward by simply releasing the foot brake, and that this is a useful way to gently move forward, especially in traffic.  [0008] shows attempts to recreate this with other types of vehicles, but here Pedlar’s assertion of this being a known art is used, and it is additionally present in many common vehicles sold on the market.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify modified Izumi’s traffic determination method with Pedlar’s teaching of creeping being useful and use of creeping in a way to mimic removing a foot from the pedal with automatic transmission such that that be the way that the car repositions itself for the next traffic light.  It would be obvious to creep forward in this way, because creeping in this manner is a gentle and slow method of moving forward, it is unlikely to cause unexpected changes in velocity that could cause accidents, and it is useful in heavy traffic for precise maneuvering.  


Claims 2, 6-7 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Izumi, in light of Caballero De Ita, in light of Pedlar in light of Imamiya et al (JP 2005165643 A), hereafter known as Imamiya.

For Claim 2, modified Izumi teaches The control method according to claim 1, 
Izumi does not explicitly teach wherein the determining of whether or not the host vehicle can make the left turn while the signal light is still green at the time is determined based on a behavior of another vehicle ahead of the host vehicle.  
Imamiya, however, does teach wherein the determining of whether or not the host vehicle can make the right turn while the signal light is still green at the time is determined based on a behavior of another vehicle ahead of the host vehicle.  ([0068-0071])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s traffic navigation method with Imamiya’s use of having the decision whether the vehicle can make it through an intersection based upon preceding vehicles because if the host vehicle is waiting for another vehicle to turn, whether that vehicle turns in a timely manner or not heavily impacts the time it would take the host vehicle to make it through the intersection.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.


For Claim 6, modified Izumi teaches The control method according to claim 1, 
Izumi does not teach Wherein the determining of whether or not the host vehicle can make the left turn while the signal light is still green at the time is determined based on a traffic situation in a post right-turn lane or a post left-turn lane.  
Imamiya, however, does teach Wherein the determining of whether or not the host vehicle can make the right turn while the signal light is still green at the time is determined based on a traffic situation in a post right-turn lane.  ([0062-0075], Figure 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective date to modify Izumi’s traffic navigation method with Imamiya’s use of determining if there is space in the lane being turned into (the traffic situation) because, if there is no space in the lane the host vehicle is turning into, it will be unable to finish the turn.  The host vehicle will have to wait for space to become available, which would increase the time it takes to finish the turn.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.


For Claim 7, modified Izumi teaches The control method according to claim 1, 
Izumi does not teach Wherein the determining of whether the host vehicle can make the left turn while the signal light is still green at the time when an advancement space for the host vehicle is ensured in the post left-turn lane.  
Imamiya, however, does teach Wherein the determining of the host vehicle can make the right turn while the signal light is still green at the time when an advancement space for the host vehicle is ensured in the post right-turn lane.  ([0062-0075], Figure 2)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective date to modify Izumi’s traffic navigation method with Imamiya’s use of determining if there is space in the lane being turned into because, if there is no space in the lane the host vehicle is turning into, it will be unable to finish the turn.  The host vehicle will have to wait for space to become available, which would increase the time it takes to finish the turn.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.

For Claim 10, Izumi teaches A control device for providing navigation  instructions to a vehicle, the control device comprising: ([0001-0004])
determine whether or not a host vehicle can make a right turn while a signal light is still green at a time of the right turn is to be made either while the host vehicle traveling in a left side of the road is waiting in a row of vehicles before making the right turn at an intersection during traveling under while driving; and ([0067-0068])
notify the host vehicle to creep forward to a start position in front of the intersection for starting at a next time the signal light is green upon determining the right turn cannot be made. ([0067-0070])
Izumi does not teach the control device being configured to autonomously drive a vehicle
a traffic condition acquisition unit configured to acquire a traffic condition of a road on which the host vehicle is traveling, the traffic condition acquisition unit including at least one of a first sensor and a receiver; 
a traffic situation sensing unit configured to sense a traffic situation of another vehicle other than the host vehicle, the traffic situation sensing unit including a second sensor; and 
an electronic controller configured to control a traveling state of the host vehicle based on information from the traffic condition acquisition unit and the traffic situation sensing unit during travel under autonomous driving;  
That the vehicle is waiting in a row of vehicles or,
The vehicle is driving on the right side of the road and turns left
Imamiya, however, does teach a traffic condition acquisition unit configured to acquire a traffic condition of a road on which the host vehicle is traveling, the traffic condition acquisition unit including at least one of a first sensor and receiver; ([0051-0058])
a traffic situation sensing unit configured to sense a traffic situation of another vehicle other than the host vehicle, the traffic situation sensing unit including a second sensor; and ([0051-0058])
a control unit configured to control notifications of the host vehicle based on information from the traffic condition acquisition unit and the traffic situation sensing unit during travel while driving;  ([0057-0059])
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s traffic navigation method with Imamiya’s units that can sense traffic condition, traffic situation, and control unit that uses this information to assist in steering the vehicle because in order to make educated calculations regarding whether a vehicle can make it through an intersection or not would require information about the surroundings.  The traffic situations, vehicles, and road around the vehicle are very relevant things to know about the surroundings.
	Cabellero De Ita, however, does teach that the vehicle is autonomously driven and electronic controller being configured to autonomously drive a vehicle ([0009], [0013])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s traffic navigation method with Cabellero De Ita’s use of autonomous vehicles navigating traffic situations because autonomous vehicles are potentially a very useful way to transport people, and being that traffic situations are among the most complex or dangerous while driving, it would be useful to give every analysis or estimation tool possible to autonomous vehicles to increase safety and efficiency of the vehicle.
Cabellero De Ita, however, does teach determining if the intersection can be traveled through while waiting in a row of vehicles. ([0023], Figure 2, the system applies for all three vehicles, and they are all waiting)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Izumi’s vehicle control system with Cabellero De Ita’s use of determining if waiting vehicles can make it through the next cycle because when cars are waiting at an intersection, if the traffic is sufficiently congested, not all waiting cars will make it through the intersection in one traffic cycle.  Therefore, it would be useful for the vehicle to know if it should accelerate as if it will make it through the intersection, or drive slower in preparation of braking before getting through the intersection.
Caballero De Ita, however does teach that a determination of whether the vehicle can make it through the intersection occurs while waiting in a row of vehicles in a stopped state and that the vehicle begin moving from a stopped state. (Figure 2, Figure 5, [0020], [0021], [0025], [0032-0036].  The server determines which vehicles can make it through the stoplight during the next green signal.  Also notably, the vehicle assigns accelerations to the vehicles as part of the determination.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Izumi and Caballero De Ita to modify Izumi’s traffic navigation system such that the determining occurs while the vehicle is waiting in a row of vehicles in a stopped state or that the vehicle creep forward from a stopped state to a start position.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the decision of knowing whether or not a vehicle could make it through an intersection would be useful whether approaching the intersection, or waiting stopped in line.  A person who is stopped would find the determination valuable because they would not have to accelerate quickly or tailgate hoping to get into the intersection, they could comfortably drive slowly until stopped again.  Also, while Izumi uses a velocity equation to determine if the vehicle could reach the light before it turns red, one could use an assumed or estimated velocity to apply to Izumi’s equation.  Caballero provides an acceleration (which could directly relate to velocity of the vehicle) to the vehicle, and while this is given to all the vehicles such that they are synchronized, an estimated value for velocity could also be used.  Additionally, in this situation, the limitation that the vehicle creep forward from a stopped state to a new starting point could be obvious whether the vehicles are moving or not after determining that the vehicle will not make it through the light.  If that determination is made, the vehicle will eventually be stopped by a red light at the intersection line, or a vehicle stopping in front of it.  In those situations, it would be obvious not to not run a red light or collide with a preceding vehicle.  Additionally it would be obvious to creep forward from that stopped state because the vehicle is not going to make it through the intersection.  The speed of the vehicle is not relevant to where the vehicle will eventually stop when the light turns red, so moving slowly forward could prevent jarring starts and stops, and would be safer overall.
	However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the vehicle make determinations for driving on the right side of the road and making a left turn.
	It would be obvious to modify Izumi’s vehicle control method with this teaching because Izumi has described the system for cross traffic turning.  In Japan, cars drive on the left side of the road, and a cross traffic turn is a right turn.  In some other nations, drivers drive on the right side of the road, and a left turn would be cross traffic.  Aside from the mirroring of directions, both situations are the same.  Therefore, it would be obvious to flip left and right and apply it to other countries’ road systems.

	Pedlar, however, does teach the vehicle being caused to creep forward with a driving force corresponding to an accelerator pedal not being pressed. ([0003] shows that it is common in automatic transmissions that the vehicle creep forward by simply releasing the foot brake, and that this is a useful way to gently move forward, especially in traffic.  [0008] shows attempts to recreate this with other types of vehicles, but here Pedlar’s assertion of this being a known art is used, and it is additionally present in many common vehicles sold on the market.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify modified Izumi’s traffic determination method with Pedlar’s teaching of creeping being useful and use of creeping in a way to mimic removing a foot from the pedal with automatic transmission such that that be the way that the car repositions itself for the next traffic light.  It would be obvious to creep forward in this way, because creeping in this manner is a gentle and slow method of moving forward, it is unlikely to cause unexpected changes in velocity that could cause accidents, and it is useful in heavy traffic for precise maneuvering.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiramatsu et al (US Pub 20200026284 A1) relates to temporary stops at traffic intersections depending on whether or not the vehicle can make it through without having to stop.
Gutmann et al (US Pub 20160035223 A1) relates to vehicles determining whether to go through a traffic intersection based upon remaining time in the traffic cycle.
Al-Stouhi et al (US Pub 20160368492 A1) relates to vehicles avoiding collisions at traffic stops by analysis of vehicles and the traffic situation.
Jocoy et al (US Pub 20020036584 A1) relates to vehicles deciding whether to go through an intersection by determining if they will make it in the next cycle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664